Opinion by
Willson, J.
§ 423. Distress warrant; motion to dismiss in county court. We are of opinion the motion to dismiss the proceeding should have prevailed in the county court for the following reasons: 1. Because the papers in the case were not returned by the justice to the county court on or before the first day of the next term of said court after the writ issued. [Rev. Stats, art. 3114.] 2. Because it does not appear that any bond for the distress warrant was executed and filed amongst the papers: [Rev. Stats, art. 3113.] 3. Because it does not appear that any citation for the defendant was issued. [Rev. Stats, art. 3119.] 4. Because it does not appear that the plaintiff filed his *187petition in the county court until long after appearance day of the term of court to which the papers were returnable. [Rev. Stats, art. 3120.]
May 2, 1883.
Reversed and dismissed.